Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 20 are objected to because of the following informalities:
In claim 1, line 12, “wherein when the pawl is in the secondary closed position” should read --wherein when the catch is in the secondary closed position”.  If this interpretation is incorrect then there is a 112(b) antecedent basis issue with “the secondary closed position” of the pawl.  
In claim 7, line 6, “positioned outside path of movement” should read --positioned outside the path of movement--.  
In claim 20, line 14, “in the first direction, deflection lever” should read --in the first direction, the deflection lever--.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 11, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the overtravel position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim 8 recites the limitation “the engagement surface of the catch” in line 3.  There is insufficient antecedent bases for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim 8 recites the limitation “the overtravel position” in line 8.  There is insufficient antecedent bases for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim 9 is rejected for depending upon a rejected base claim.  
Claim 11 recites the limitation “the engagement surface of the catch engagement lever” in line 6.  There is insufficient antecedent bases for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim 13 recites the limitation “the deflection lever” in line 2.  There is insufficient antecedent bases for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim 20 recites the limitation “and the second position is associated with the a catch engagement lever” in line 8. The language is unclear and seems to be an unfinished sentence.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10, 12-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (US 6557910 B2).
Regarding claim 1, Amano teaches a motor vehicle lock (1) including a detent mechanism, provided with a catch (1A) and a pawl (1B), the motor vehicle lock comprising: a drivetrain arrangement (2) including a drive element (22); wherein the catch is configured to be pivoted between an open position (col. 2, line 33), a primary closed position (col. 2, lines 29-30), and a secondary closed position (col. 2, line 31), wherein when the catch is in the secondary closed position, the catch is positioned between the open position and the primary closed position, wherein when the pawl is in an engaged state (fig. 2), the pawl blocks the catch when the catch is in the primary closed position (fig. 2), wherein when the catch is in the secondary closed position (col. 2, line 31), the pawl (1B) is moveable to a release state to release the catch (col. 2, line 31), wherein a drive element is configured to move in a predefined drive direction (clockwise, shown in the progression from figure 5A to figure 5B), wherein in a cinching sequence (figs. 5A-5B), the drive element moves in the predefined drive direction (clockwise), such that the drivetrain arrangement engages the catch to drive the catch in a closing direction to the primary closed position (col. 8, lines 8-14), wherein in a release sequence (col. 7, lines 1-14), the drive element moves in the predefined drive direction, such that the drivetrain arrangement engages the pawl to drive the pawl in a release direction to the release state (col. 6, line 63 - col. 7, line 14), and such that the 
Regarding claim 2, Amano teaches the motor vehicle lock of claim 1, wherein in the release sequence the pawl enters the release state after the drivetrain arrangement enters the clearance state (fig. 2 shows the drivetrain arrangement already in the clearance state before pawl is in the release state).
Regarding claim 4, Amano teaches the motor vehicle lock of claim 1, wherein after the cinching sequence, the drive element moves in a reverse direction opposite to the predefined drive direction (col. 7, lines 57-64).  
Regarding claim 5, Amano teaches the motor vehicle lock of claim 1, wherein the drivetrain arrangement includes a catch drivetrain (25) disposed between the drive element (22) and the catch (1A), and a pawl drivetrain (15), disposed between the drive element (22) and the pawl (1B), and wherein the catch drivetrain and the pawl drivetrain are at least partly different from each other (fig. 2).  
Regarding claim 6, Amano teaches the motor vehicle lock of claim 1, wherein the catch drivetrain includes a catch engagement lever (26), wherein during the cinching sequence, the catch engagement lever is driven to engage an engagement surface of the catch to drive the catch to the primary closed position (col. 8, lines 8-14).  
Regarding claim 7, Amano teaches the motor vehicle lock of claim 1 wherein during the release sequence, the drivetrain arrangement enters the clearance state when a catch engagement lever deflects to a deflected state, such that the catch engagement lever is positioned outside the path of movement defined by the catch with respect to a movement of the catch to the open position (the catch engagement lever stays outside the path of movement of the catch as shown in figures 3A-3C, the catch engagement lever doesn’t move during the release sequence and stays in the position shown in fig. 2).  
Regarding claim 8, Amano teaches the motor vehicle lock of claim 7, wherein when the catch reaches a switching position, the catch engagement lever interacts with the engagement surface of the catch to deflect the catch engagement lever to a deflected state, wherein the deflected state is beyond the primary closed position of the catch (col. 8, lines 8-14).  
Regarding claim 10, Amano teaches the motor vehicle lock of claim 7 wherein the deflection of the catch engagement lever (26) is at least partially caused by an interaction between the catch engagement lever and a deflection lever (24).  
Regarding claim 12 Amano teaches the motor vehicle lock of claim 1, wherein the catch drivetrain (22) includes a pawl engagement lever (16) and wherein during the release sequence, the pawl engagement lever is driven to engage an engagement surface of the pawl to drive the pawl to a release state (figs. 3A-3C)
Regarding claim 13, Amano teaches the motor vehicle lock of claim 12, wherein the deflection lever (24) and the pawl engagement lever (16) are unitarily formed with one another (connected through 22 makes them unitarily formed).  
Regarding claim 14, Amano teaches the motor vehicle lock of claim 1, further comprising a motorized drive (4) wherein the motorized drive is coupled to the drive element of the drivetrain arrangement (coupled through 12) to provide a motorized cinching sequence and a motorized release sequence.  
Regarding claim 16, Amano teaches a motor vehicle lock (2) configured to perform a cinching sequence and a release sequence, the motor vehicle lock comprising: a catch (1A) configured to pivot, in a closing direction and a release direction, between an open position (fig. 3C), a primary closed position (fig. 3A), and a secondary closed position (fig. 3B), wherein when the catch is in the secondary closed position, the catch is positioned between the open position and the primary closed position; a pawl (1B) configured to move to change between an engaged state and a released state, wherein when the catch 
Regarding claim 20, Amano teaches a motor vehicle lock (2) configured to perform a cinching sequence and a release sequence, the motor vehicle lock comprising: a catch (1A) configured to change a state of the motor vehicle lock between a secondary latch state (fig. 3B), a primary latch state (fig. 3A) and a release state (fig. 3C); a drive element (22) configured to move in a first direction (clockwise, shown in the progression from figure 5A to figure 5B); a pawl (1B) configured to move between a first position and a second position, wherein the first position is associated with the secondary latch state and the primary latch state, a catch engagement lever (26) coupled to the drive element (22) wherein as the drive element moves in the first direction, the catch engagement lever engages and changes the state of the latch from the secondary latch state to the primary latch state (fig. 5A-5B); and a deflection lever (16) coupled to the drive element (22) and wherein when the drive element moves in the first direction, the deflection lever engages and moves the pawl from the second position to the first position (fig. 3A-fig. 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 6557910 B2) in view of Graute (US8757681 B2).
Regarding claim 15, Amano teaches the motor vehicle lock of claim 14, however fails to teach wherein the cable is operatively coupled to the motorized drive and the drive element. 
	Graute teaches a similar motor vehicle lock wherein a cable (fig. 1) is operatively coupled to the motorized drive (5) and the drive element (6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gear meshing of Amano with the cable of Graute.  Using a cable instead of gears is a mere design choice and substituting one for the other does not provide patentable significance.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Allowable Subject Matter
Claim 3, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter for disclosing that the drivetrain arrangement moves the catch to an over travel position, beyond the primary closed position before the pawl enters the 
 Claim 9 contains allowable subject matter for disclosing that the catch biases the catch engagement lever to the deflected state.  Amano teaches where the engagement lever is moved to the deflected state by the drivetrain arrangement, there is no motivation to modify the invention of Amano to include this limitation.  
Claim 11 contains allowable subject matter for disclosing that during the release sequence the catch engagement lever engages the deflection lever to deflect the catch engagement lever.  Amano teaches wherein the catch engagement lever is already deflected out of the engagement position when the release sequence begins.  
Claims 17-18 contains allowable subject matter for disclosing that the catch engagement lever moves the catch to an over travel position.  
Claim 19 contains allowable subject matter for disclosing a spring to move the drive element in a second predefined direction.  While Amano’s drive element moves in a second predefined direction, it does not utilize a spring to do it and there is no motivation to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./              Examiner, Art Unit 3675                                                                                                                                                                                  /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675